UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KRISTIN GAMBELL, RAMON ANGELES, and
RICK ZAMBRANO, individually and on behalf of
all others similarly situated,                                  OPINION AND ORDER
                                                                    19 Civ. 5058 (ER)
                              Plaintiffs,

               – against –

BUTTERFIELD MARKET AND CATERING,
ALAN OBSATZ, EVAN OBSATZ, and JOELLE
OBSATZ,

                              Defendants.


Ramos, D.J.:

       On October 1, 2019, the parties submitted an application to the Court to approve their

Agreement settling unpaid overtime wage claims brought under the Fair Labor Standards Act

and to dismiss the case with prejudice. Doc. 35. On October 11, 2019, the Court concluded that

the settlement amount was fair and reasonable and that the attorneys’ fees provided were

appropriate and supported by counsel’s billing records. Doc. 36. The Court, however, declined

to approve the Agreement based on a provision forever barring Plaintiff from working in or

applying for a position with Defendants and on an unduly broad release provision. Id.

       In response to the Court’s order, on October 23, 2019, the parties submitted a revised

Agreement, removing the future employment provision and limiting the release provision to the

claims at issue in this litigation. Doc. 37, Ex. 1. Accordingly, the Court finds that the revised

Agreement complies with Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015),
